Citation Nr: 0531241	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-12 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the character of the appellant's discharge under 
other than honorable conditions is a bar to the receipt of 
Department of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The appellant had active service from October 1968 to June 
1971. Service department documentation indicates that he was 
discharged under conditions other than honorable for conduct 
triable by court-martial.

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2002, on appeal from a November 2000 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which 
confirmed a September 1971 decision that the appellant's 
character of discharge, that of under conditions other than 
honorable, was a bar to VA benefits. 

Upon its last review, the Board remanded the appeal for 
further evidentiary development.  Having considered the 
appellant's contentions in light of the record and the 
applicable law, the Board finds that this matter is ready for 
appellate review.  


FINDING OF FACT

The appellant was not insane or incompetent at the time he 
received a discharge under other than honorable conditions in 
June 1971.


CONCLUSION OF LAW

The appellant's character of discharge from service is a bar 
to VA benefits based on service from October 1968 to June 
1971. 38 U.S.C.A. §§ 101(2), 5103(a), 5103A, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.102 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

 VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application for VA benefits due to claimed service-
connected schizophrenia, was received in September 2000.  
Thereafter, in a rating decision dated in November 2000, the 
claim was denied, on the basis that upon the original receipt 
of the appellant's claims folder in September 1971, an 
administrative decision found that the appellant's under 
conditions other than honorable discharge was a bar to VA 
benefits.  

The record indicates that although specific VCAA advisement 
was not provided to the appellant prior to the November 2000 
decision, it cannot be doubted that the appellant was advised 
of what evidence would substantiate his claim, and the 
specific allocation of providing such evidence.  The Board 
has undertaken review of the record in its whole and 
concludes that the record is complete and that no prejudice 
has inured to the appellant due to the timing of the notice.   

After the claim was received, the appellant was advised by 
letter dated in November 2001 to provide the RO with any 
information he had that would be relevant to the claim, 
including any medical or lay evidence.  The appellant was 
also provided an opportunity to provide any evidence that 
would substantiate his account of how he was not competent at 
the time of his discharge from active military service.  In 
March 2005, (i.e., subsequent to the Board's December 2004 
remand), the appellant was specifically advised in accordance 
with the VCAA as well as other applicable law.  Apart from 
this specific correspondence, the appellant was also advised 
of the law and regulations pertaining to his claim through 
statements of the case dated in July 2002, October 2003, and 
July 2005.  He was also provided a detailed explanation of 
the evidence of record, as well as the applicable law, via a 
copy of the Board's December 2004 remand.  

No prejudice has inured to the appellant because of the 
timing of notice.  See, e.g., 38 C.F.R. § 20.1102; Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Moreover, because appellate review of this matter remains 
pending, the Board must review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  38 C.F.R. § 20.1104.  
 
There is no further available evidence which would 
substantiate the claim.  See 38 U.S.C.A § 5103(b) (Providing 
in substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below, 
and 
VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a VA medical examination in June 2005 
conducted by a physician who reviewed the appellant's claims 
folder and rendered a relevant opinion with specific inquiry 
as to the claim in question.  Further opinions are not needed 
in this case because there is sufficient medical evidence to 
decide the claim.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claim

In its September 1971 administrative decision, the RO noted 
that the appellant received two Summary Courts-Martial for 
periods of absence without leave (AWOL) and for possession of 
an unregistered firearm.  At the time of discharge, the 
appellant was awaiting trial by court martial for an AWOL 
offense involving absence of 95 days.  His offenses resulted 
in a total of 356 days of non-creditable "bad time."  The 
appellant waived a Hearing before a Board of Officers and 
refused to make statements in his own behalf.  He was 
discharged under other than honorable conditions.  The 
adjudicator concluded that the appellant's misconduct during 
service was of such character and frequency as to constitute 
willful and persistent misconduct within the meaning of the 
present law. He was therefore considered to have been 
discharged under dishonorable conditions and was barred from 
receiving any benefits from VA.

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by a 
preponderance of evidence qualifying service and character of 
discharge)).  A "veteran" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable." 38 U.S.C.A. § 101(2).  Thus, because the 
appellant was discharged under dishonorable conditions, he is 
not a "veteran" under the law and is presently ineligible 
for VA benefits.

The appellant contends that when he was discharged from 
military service under conditions other than honorable in 
June 1971, he was not competent due to having schizophrenia 
or post-traumatic stress disorder.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
appellant's assertions are without merit and the appeal will 
be denied. 

If it is established to the satisfaction of the Secretary 
that a person in the Armed Forces was insane at the time of 
the commission of the offense leading to the discharge, then 
such person will not be barred from receiving benefits 
administered by the Secretary based upon the period from 
which such person was separated.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).  Under 38 C.F.R. § 3.354, the definition of 
an insane person for VA purposes is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibited, due to disease, a more or less 
prolonged deviation from his normal method of behavior; or 
who interfered with the peace of society; or who had so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belonged as 
to lack the adaptability to made further adjustment to the 
social customs of the community in which he resided.

As was noted in its December 2004 remand, in support of his 
claim, the appellant submitted a June 2000 statement from 
B.K.R., M.D., who indicated that he had treated the appellant 
since 1994 and that he carried a diagnosis of paranoid 
schizophrenia. The physician noted that the appellant had 
been treated with injections of Prolixin Decanoate for the 
last three to four years. The appellant gave a history of 
having difficulties beginning in his teenage years, when he 
was stationed in Vietnam. His primary symptoms consisted of 
auditory hallucinations, flashbacks from the war and 
difficulty functioning on a day to day basis. The physician 
opined that it was more likely than not that the appellant's 
"psychotic experiences in Vietnam explain[ed] his behaviors 
including going AWOL while in service."  The appellant has 
also submitted a May 1990 statement authored by G.K.B., M.D.  
He noted that the appellant "feels that he was most likely 
mentally ill at the time he went AWOL, and his contention is 
that he became mentally ill due to the stressors he was 
exposed to during the Vietnam War."  

The opinions of Dr. B.K.R. and Dr. G.K.B. are not probative, 
as they are clearly based upon the appellant's own account of 
his military service, without regard to the evidence of 
record.  There is no evidence that the appellant had 
"psychotic experiences in Vietnam."  Instead, in a May 1971 
pre-separation physical examination questionnaire, generated 
while the appellant was at Fort Riley, Kansas and subsequent 
to his tour in Vietnam, the appellant specifically denied 
then having or ever having had, frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or "nervous trouble of any sort."  

In the accompanying May 1971 report of medical examination, 
no psychiatric abnormalities were noted, and the appellant's 
"PULHES" physical profile was noted to be:


Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
((Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)).  Thus, the appellant 
was noted to be in a "high level" of psychiatric fitness in 
May 1971.

Indeed, in separate medical examinations of June 1970 and 
April 1971, military psychiatrists found that the appellant 
was then displaying personality symptoms.  In the latter, the 
appellant was specifically noted to "not manifest a 
psychosis or neurosis," and he was noted to have been, and 
continued to be, "mentally responsible, able to distinguish 
right from wrong and to adhere to the right, and [had] the 
mental capacity to understand and participate in 
[administrative] board proceedings.

The record also indicates that contrary to the appellant's 
representations at an October 2002 personal hearing, there is 
no evidence that the appellant received Thorazine treatment, 
or any other medical treatment for psychiatric symptoms, 
while serving on active military duty.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Because the opinions of Drs. B.R. and G.K.B. are clearly 
based upon an inaccurate factual premise, they are of no 
probative value to this inquiry.  That they may have  a 
subjectively held belief in the appellant's credibility is 
not competent medical evidence.  The law provides in this 
regard that the opinion of the physician that the appellant 
is truthful in his account is not necessarily probative as to 
the facts of the account.  See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996).  Moreover, while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]; see also Jones (Stephen) v. 
West, 12 Vet. App. 383 (1999); [Pre-VCAA case, where a 
veteran with service-connected PTSD sought service connection 
for the residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386].    

As noted, the appellant underwent a VA psychiatric 
examination in June 2005, with a comprehensive review of the 
claims folder.  Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).  The examiner found 
that the appellant "was not incompetent at the time he was 
in the [military]," and that the appellant's diagnosed 
paranoid schizophrenia began after his military service.  

While the examiner noted that the appellant currently has 
post-traumatic stress disorder as a result of his Vietnam 
service, there is no competent medical evidence of record to 
counter the examiner's predicate observation that at the time 
of his military service, the appellant was competent, 
cognizant of the differences between right and wrong, and 
able to adhere to the right.   Because it is the period of 
military service that gave rise to the discharge under other 
than honorable conditions, the diagnosis of PTSD, rendered 
many years after service, does not alter the character of the 
appellant's discharge or its underlying circumstances - i.e., 
no competent medical examiner has opined that the appellant 
had PTSD at the time of his discharge, nor countered the VA 
examiner's finding upon review of all of the evidence that 
the appellant was competent in June 1971.

While the appellant presently contends that the VA examiner 
was unaware that he received Thorazine during the latter 
stage of his military service, as noted above there is no 
evidence to support the appellant's report.  Moreover, while 
the appellant may subjectively believe that his mental 
impairment upon discharge was of such gravity so as to render 
him incompetent, he is not qualified to render such a medical 
opinion, and his opinion is entitled to no weight.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).      


ORDER

The character of the veteran's discharge is a bar to VA 
benefits, and the appeal is  denied.


____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


